DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 11/15/2022 has been considered. An initialed copy of form 1449 is enclosed herewith.
Response to Arguments
In response to the last Office Action mailed on 8/03/2022, Applicant has canceled claim 6, amended claims 1 and 7-9. Accordingly, the claims are definite within the meaning of 35 USC § 112(b), thus, 35 USC § 112(b) rejection is withdrawn. Thus, claims 1-5 and 7-9 are currently pending in the subject application.
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive. Applicants submit that AMS, Gerhard, and Garces, individually and in combination, do not teach wherein the output frequency is determined in two channels and the pulse width of the pulse width modulated signals being exclusively used to determine the output frequency of the inverter in a first channel, wherein the output frequency in the first channel is determined by a first microcontroller on the one hand and independently thereof in a second channel by a second microcontroller on the other hand, wherein for the determination of the output frequency of the inverter in the second channel, the pulse width of the pulse width modulated signals is used as well.
Examiner asserts that AMS teaches in figure 2 wherein the output frequency is determined in two channels (see Fig. 2, channels A and B) Application by means of a first microcontroller (see Fig. 2, unit 22) on the one hand and, independently, by means of a second microcontroller (see Fig. 2, unit 24) on the other.
Examiner also asserts the output frequency of the inverter is determined based on the voltage signals at the three phases U, V, W being present as pulse width modulated signals (¶¶. [0053]- [0060].)
Examiner Notes
4.	Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AMS (US 20110084642 A1).
Re. claim 1, AMS teaches a method for fail-safe rotational speed monitoring of a sensorless three-phase drive (abstract), 
in which the three-phase drive is controlled in three phases with the phases U, V, W by drive electronics  comprising an inverter, with the voltage signals at the three phases U, V, W being present as pulse width modulated signals (¶. [0051]), 
in which an output frequency of the inverter applied to the drive is determined and an actual rotational speed of the drive is determined therefrom (¶. [0066]-[0067]), 
in which the actual rotational speed is compared with a predeterminable desired rotational speed and in which, if the actual rotational speed exceeds the desired rotational speed, the drive is switched off (¶. [0083]), 
exclusively the pulse width of the pulse width modulated signals being used to determine the output frequency of the inverter (the current and voltage signals being present at the three motor phases U, V, W as pulse width modulated signals and used for the determination of the output frequency of the inverter (¶¶. [0053]- [0060].) 
AMS teaches wherein the output frequency is determined in two channels (see Fig. 2, channels A and B) Application by means of a first microcontroller (see Fig. 2, unit 22) on the one hand and, depending on this, by means of a second microcontroller (see Fig. 2, unit 24) on the other.
Re. claim 2, AMS teaches wherein the pulse widths are used to determine a transformation angle (¶. [0064]) 
	Re. claims 7-8, see AMS ¶.[0041] wherein if the output, including the determined frequency, of one controller not matching with the output of controller B a switch off command is generated.
Claims 1 and 9 is drafted in the method/apparatus category with subject matter corresponding to that of independent claim 1; therefore, claim 9 is rejected, mutatis mutandis, for at least the same reasons (see AMS, Figs. 1-2).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over AMS (US 20110084642 A1) in view of Gerhard (DE102005010854A1) and Garces, (US 6018225 A.)
Re. claim 3-4, AMS teaches wherein  the pulse widths are used to determine a transformation angle (¶. [0064]), and it does not teach the ratio from the transformed pulse widths in the stator-fixed coordinate system is used to determine a transformation angle wherein a transformation angle difference is used to determine an output frequency.  However, determining the transformation angle using the ratio from the transformed pulse widths is well known calculation found in a Clarke transformation widely described in the technical literature as depicted in Gerhard (¶. [0015]-[0019], block 4) 
Re. claim 5, AMS teaches wherein the three-phase drive is controlled in three phases with the phases U, V, W by drive electronics  comprising an inverter, with the voltage signals at the three phases U, V, W being present as pulse width modulated signals (¶. [0051]) wherein the dead time is inherent feature during the fast switching. It common laboratory routine to insert small amount of time between required switching edges for top and bottom switch; thus, to perform correct status change of the power switches in the inverter leg (Garces, US 6018225 A, column 5, lines 10-18). 
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846